Bowie, C. J.,
delivered'the opinion of this Court:
This appeal is taken from an order of the Circuit Court of Baltimore city, sitting in equity, overruling the demurrer of the appellant to the hill of the appellees, for multifariousness. The hill prays that the administrators, Catha-rine and Alexander Wilson, may he compelled to account for the whole personal estate of their intestate; for a decree annulling and sotting aside the decree and sale under which Alexander Wilson claims the lands of the deceased intestate; and that subpoenas may issue to the Sheriff of Baltimore city for the said Catharine Ann, and to the Sheriff of Cecil for the said Alexander, and for general relief.
To this hill the appellant demurred for multifariousness, in that the complainants have united in the same hill two entirely distinct and separate matters; the one, wherein he is, with the said Catharine A. Wilson, called upon to settle their administration accounts, which were in the Orphans’ Court of Cecil county, and the other, wherein the demurrant is sued for certain transactions respecting real estate, with which the said Catharine is not alleged to have any connection.
The learned judge who decided this case below, after referring to several authorities, showing the vagueness and uncertainty of the rules defining multifariousness in equity, and the difficulty of applying them, roaches the conclusion: “ That there cannot he a doubt that if a party thinks proper to combine separate and distinct transactions and matters, *170all designed to carry out a scheme of fraud, that he can he called to answer to them all in one hill, however complicated they may he/’ And adds: “But the complainants not only call upon these defendants to answer in regard to the •alleged fraudulent administration of this personal estate,’ ’ &c., “with a view to establish the fact as a link in the chain of circumstances constituting the fraud charged in the hill, but they so call upon them with a view to relief,” &c. “I can see no reason why they should not have this relief in this cause, if they, are entitled to it,” &c. Meaning an account as to the personal estate. ’
The first branch of the proposition is correct, hut the authorities do not sustain the decision of the learned judge, in our opinion, in its practical application-to relief as^to several matters of distinct natures. The rule and its reason is concisely and clearly stated in MaddocJcs’ Chancery Practice, thus: “If a hill he brought concerning things of distinct natures against several persons, or against one, it is demur-rable ; hut not if combination is charged, unless it is denied by the answer, hut no more than combination should he answered, or the answer would overrule the demurrer. If joint and separate demands he comprehended in one hill, it is démurrahle; for, if the Court were to allow a plaintiff to demand by one hill several matters of different natures against several defendants, it would tend 'to load each defendant with an unnecessary burthen of costs, by swelling the pleadings with- the state of the several claims of the other defendants, with which he has no connection. Those cases, where unconnected parties have joined in a suit, are where there has been one common interest among them all, centering in the point in issue in the cause.” 2 Mad. Ch. Pr., 294.
It will he perceived, upon analysing the rule, that things of distinct natures cannot he introduced into a hill against two or more persons, unless combination is charged. And then, if the combination is denied by the answer, the hill is demurrable.
*171The hill before us is drawn with a double aspect. It sedulously charges the appellant with studied duplicity and fraud, from the time of obtaining part in the administration of his brother’s personal estate, to the consummation of his design, in becoming the purchaser of the real estate, at a very reduced price; in all which, there is no intimation of the complicity of Catharine A. Wilson; on the contrary the inference is, that her confidence was misplaced and abused by him.
It is alleged, that soon after the death of William H; Wilson, the appellant, “ pretending great friendship and interest for his deceased brother’s widow and infant children, procured the consent of the said widow that letters of administration on the personal estate of the said deceased should be issued to him, the said Alexander, and the said widow jointly, alleging he would transact all the business and administer the said estate in the best manner possible for the interest of the widow and children, without giving her any trouble, and so inspired the said widow with trust and confidence in his promises and friendship, that she interfered but little in the administration, but left him to manage and settle the estate in his own way.”
Here is a complete exculpation of the widow, instead of a charge of combination. All the subsequent allegations, to the completion of the fraud charged, are personal and exclusively applied to the appellant. But, as if by way of abundant caution, or apprehension that enough had not been charged, the bill concludes: ‘ ‘And so your complainants allege and charge that the said administrators fraudulently concealed and retained for their own benefit the funds of the personal estate aforesaid,” and prays that the said administrators, to wit, the said Alexander Wilson and Catharine Wilson may be compelled fully and faithfully to account for the whole of the personal estate of the said William H. Wilson, deceased, &c., after having previously prayed specific relief against the said Alexander, touching the real estate. It is hence apparent two distinct objects of *172distinct natures against several persons, in different characters and joint and separate demands, are embraced in the same bill, If'the complainants had confined themselves to the allegations respecting the personal estate, which were peculiar to the appellant, and auxiliary to' the consummation of the fr.aud charged on him, in the purchase .of the real estate, the charges would have been all tending to one end, and though involving various matters,' would not have been, in the legal sense, multifarious, These charges would have been mere links in the chain of circumstances, 'to be proved as indicia of fraud in the main transaction, — the sale and purchase of the real estate. They are inade not merely as auxiliary to the relief prayed against Alexander, but constitute a substantive ground of relief against him and another, and thus subject the defendants to unnecessary burthens.
(Decided May 26th, 1865.)
In Darone vs. Farming, 4 Johns. Ch. Rep., 199, Chancellor Kent held, that a demurrer will lie for such multifariousness of matter as requires totally distinct examinations and accounts, so that a demand as legatee against the defendant as executor, could not he blended in the same bill with a demand of the complainant in his private character against the defendant in his private character. Our own decisions, in 5 Gill, 359, and 10 Md. Rep., 365, are to the same effect. For these reasons we think there was error in the order of the Court below in overruling the demurrer, and the same must be reversed, In conformity, with the precedents in White, et al., vs. White, 5 Gill, 359, and Griffin & Lee, vs. Merrill, 10 Md. Rep., 313, the bill must be dismissed, without prejudice and without costs.

Reversed and bill dismissed.